Citation Nr: 1221551	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for disc space narrowing at L4-5 and wedging of T12-L1 (lumbar spine disability) in excess of 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a left ankle injury (left ankle disability) in excess of 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1986, and he had subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in August 2004 and June 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran appealed these decisions to the Board and the case was referred to the Board for appellate review.  

In June 2007, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for stomach ulcers.  However, during the pendency of the appeal, a rating decision dated in April 2012 granted service connection for that disorder and assigned a noncompensable evaluation, effective January 4, 2011.  Therefore, the issue of entitlement to service connection for stomach ulcers no longer remains in appellate status, and no further consideration is required.  

The Board remanded this matter in May 2008 and November 2010 for further evidentiary development.  The matter now returns to the Board for appellate review.  However, as will be discussed in further detail below, the instructions in the remands as they relate to his lumbar spine disability have not been substantially complied with and the Board must remand the matter for further development.  Therefore, the matter is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran has also indicated that he cannot work due to his lumbar spine disability.  See May 2012 written presentation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  As the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Given the Veteran's statements in this case, the Board finds that a claim for TDIU has been raised, and therefore, it has jurisdiction.  The issue before the Board is as listed on the title page.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

In a May 2012 written presentation, the Veteran through his representative appears to have asserted claims of service connection for erectile dysfunction secondary to his service connected lumbar spine disability; hypertension secondary to his service connected posttraumatic stress disorder (PTSD); bronchitis secondary to his PTSD; and a neck disorder secondary to his PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's left ankle disability is manifested by complaints of stiffness and pain with dorsiflexion from 0 to between 15 and 20 degrees and plantar flexion from 0 to 20 to 45 degrees.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271, 5284 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's increased rating claim for his left ankle disability, the Veteran was not provided with a letter satisfying the elements under the duty to notify provisions.  See Dingess, 19 Vet. App. at 473.  A September 2004 letter refers the Veteran to an April 2004 letter which specifically discussed what was necessary to establish a claim of entitlement for an increased evaluation for a service connected disability.  Letters dated in March 2005, March 2006, and May 2008 thereafter notified the Veteran that a disability rating would be determined by applying relevant diagnostic codes, as well as indicating the types of medical and lay evidence necessary to establish his entitlement to increased compensation.  The requirements under Vazquez-Flores had been satisfied and the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records, to the extent possible, and documents related to his disability benefits through the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to the Veteran's increased rating claim, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in November 2005 and January 2011 to determine the nature and severity of his left ankle disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Increased Rating

The Veteran contends that he is entitled a rating in excess of 10 percent for his left ankle disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran's service connected for a left ankle disability was initially evaluated under Diagnostic Code (DC) 5003 for degenerative arthritis of the left ankle, residuals of a fracture.  In a January 2005 statement of the case (SOC), the RO appears to have evaluated the Veteran under DC 5271 for limited motion of the ankle.  The RO also listed DCs 5272 (for ankylosis of the ankle) and 5273 (for malunion of the os calcis or astragalus) as relevant diagnostic codes for his left ankle disability.  However, in an unrelated rating decision dated in July 2005, the RO indicated that the Veteran's left ankle disability was evaluated under DC 5284 for other foot injuries. 
DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5271 (limitation of motion of the ankle).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The Veteran already receives a 10 percent rating based on arthritis with pain on motion.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  There is, in this case, only one major joint involved; therefore, a higher rating is not warranted under DC 5003.  See id.

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words "moderate" or "marked" are not defined in DC 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Under 5272, a 10 percent rating is warranted for ankylosis of the ankle in a poor weight-bearing position and a 20 percent rating is warranted for ankylosis of the ankle in a good weight-bearing position.  

Under DC 5284, a 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a.  If there is less than moderate foot injury, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.  

In a July 2004 QTC evaluation, the Veteran indicated noticing increased pain and swelling of his left ankle which worsened with prolonged weight bearing activity.  The Veteran denied any fevers, chills, or systemic symptoms as it related to his musculoskeletal problems. On examination, the Veteran's left ankle showed full range of motion with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was some tenderness to palpation and slight swelling at the dorsolateral aspects.  However, no other deformities were noted.  There was also no evidence of ankylosis.  The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance of incoordination.  X-rays of the left ankle revealed degenerative changes and calcaneal spurs.  

A July 2004 VA treatment note indicates that the Veteran was prescribed a left ankle brace as he had a history of ankle fractures, probable ligamentous damage to the left ankle, ankle instability, and severe pain on inversion.  A separate July 2004 treatment note provides that the Veteran had left ankle instability and pain, xerosis of the left foot, and neuropathy of the left foot secondary to radiculopathy.  An August 2004 VA treatment note reveals that the Veteran had occasional pain of his left ankle which was not acting up at the time of the evaluation.  An October 2005 VA treatment note shows that the Veteran complained of severe, sharp, and throbbing pain of the left ankle.  

In a November 2005 QTC examination report, the Veteran's left ankle was tender distal to, and slightly anterior to, the left lateral malleolus.  He also had tenderness over the proximal dorsal lateral surface of the left foot.  There was no soft tissue swelling and his medial stability was stable with eversion to limit with pain.  His lateral stability was stable with inversion limited with pain.  The examiner indicted that the Veteran was able to invert approximately 5 degrees.  The examiner indicated that the Veteran was wearing a figure of eight orthosis which was removed for examination.  His left ankle had dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  After repetitive use or during flare-ups, the Veteran had additional limiting pain and weakness of his left ankle even with the use of his ankle brace.  The examiner indicated that pain was the major functional impact and that the Veteran was not additionally limited by fatigue, weakness, or lack of endurance.  The examiner was unable to determine whether the Veteran's left ankle range of motion was additionally limited by fatigue, weakness, or lack of endurance.  

X-rays of the left ankle dated in November 2005 showed no evidence of acute fracture, subluxation or dislocation of the left ankle, osteoarthritis in the left ankle region, and a plantar spur.  An August 2007 VA treatment note indicates that the Veteran was seen for acupuncture, in part, to treat his ankle pain.  In a December 2007 treatment note, the Veteran was treated for follow-up acupuncture for his low back pain, neck, bilateral shoulders, bilateral knees, and bilateral ankle pain.  A June 2008 VA treatment note indicates that the Veteran had suffered from pain of his lower back, neck, knees, ankles, wrists, shoulders, and hands for many years.  The treatment note indicated that the Veteran was on narcotics for his pain.  

The Veteran was afforded another VA examination in January 2011 to evaluate the severity of his left ankle disability.  During the examination, the Veteran described his pain as moderate and sharp.  He described daily flares and flairs with weather changes.  There was no deformity, instability, or episodes of dislocation or subluxation, locking, or effusion.  However, there was giving away, stiffness, and weakness noted on examination.  The examiner noted that the Veteran used a cane to assist him with walking.  There was no inflammatory arthritis found.  His gait was normal with dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  There was no additional limitation of motion on repetitive use.  There was also no loss of bone, inflammatory arthritis, joint ankylosis, or leg shortening on examination.  The Veteran was diagnosed with left ankle strain and mild osteophyte of medial malleolus with no evidence of degenerative joint disease.  There was no effect on usual occupation noted as the Veteran was not working.  The examiner noted that his left ankle affected his ability to do chores or shop and severely impacted his ability to exercise.  

Based upon the foregoing, the Board finds that the evidence does not support a rating in excess of 10 percent for the Veteran's left ankle disability.  The VA examinations in July 2004 and January 2011 show normal ranges of motion with complaints of pain.  Throughout the entire period on appeal, the Veteran complained of ankle pain and tenderness.  However, there was no evidence of incoordination, excessive fatigability, or further loss of motion after repetition.  The Board finds that while the evidence supports a finding that the Veteran's ankle disability moderately affects his range of motion, this disability does not establish marked limitation of motion under DC 5271 as he is able to walk with the assistance of a cane despite complaints of pain and stiffness.  The Board also notes that November 2005 VA examination report which shows dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  However, the Board notes that the Veteran's left ankle was reexamined in January 2011 where his ranges of motions were found to be normal.  The Board finds that the evidence does not support a finding that the Veteran's left ankle disability markedly affects his range of motion since he is able to walk and has moderately sharp pain.  As such, a rating in excess of 10 percent is not for application.  38 C.F.R. § 4.71a, DC 5271.  

Similarly, the Veteran's left ankle disability does not warrant rating in excess of 10 percent under DC 5284 for a moderately severe or severe foot injury as the Veteran's left ankle range of motion was found to be normal during the July 2004 and January 2011 VA examinations.  He is able to ambulate with the assistance of a cane and there was no instability found throughout the entire period on appeal.  Other diagnostic codes pertaining to the ankle must be considered to determine if a compensable evaluation is warranted under other criteria.  The Veteran is not entitled to a higher rating under DC 5270 or 5272 because he has not been diagnosed with ankylosis of the ankle.  In addition, the Veteran has not been diagnosed with malunion of os calcis or astragalus and never underwent an astragalectomy.  Thus, DC 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.  Furthermore, the August 2004, November 2005, and January 2011 VA examination reports provide that the Veteran's ankle did not show signs of instability.  It is noted that a July 2004 VA treatment note provided that the Veteran had left ankle instability.  However, the Veteran's left ankle was thoroughly reexamined during the November 2005 and January 2011 examinations and it was determined that his left ankle had no instability.  

Considering whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, the Board observes that the Veteran has complained of pain and difficulty with prolonged walking and standing.  However, when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  Further, the Board has determined that staged ratings are not for application in this case.  Fenderson, 12 Vet. App. 119.  

For the reasons and bases noted above, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for his left ankle disability.  Therefore, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's left ankle disability is adequate.  The Veteran disagrees with the rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

Entitlement to an increased disability rating in excess of 10 percent for a left ankle disability is denied.  


REMAND

Reason for Remand: To ensure compliance with a prior remand, to notify the Veteran of the pertinent rating criteria, obtain any additional treatment records that have not already been associated with the claims file, and adjudicate the TIDU claim.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In the May 2008 remand, the Board noted that the Veteran had not been provided with all the rating criteria pertinent to his claim for an increased evaluation for disc space narrowing at L4-S5 and wedging at T12-L1.  In particular, the Board observed that the January 2005 statement of the case (SOC) contained Diagnostic Code 5003 and the General Formula for Disease and Injures of the Spine.  However, it was noted that the SOC and supplemental statements of the case (SSOCs) did not provide the Veteran with the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, the Board found that the Veteran should be notified of the criteria pertinent to intervertebral disc syndrome.  

Following the May 2008 remand, the Appeals Management Center (AMC) sent the Veteran a letter in May 2008, which included the General Formula for Diseases and Injures of the Spine.  An SSOC was also issued in August 2009.  However, neither the May 2008 letter nor the August 2009 SSOC contained the provisions of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, the Board remanded the matter in November 2010, in pertinent part, for compliance with the terms of the May 2008 remand, to include notice of the rating criteria pertinent to intervertebral disc syndrome pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Following the November 2010 remand, the AMC sent the Veteran a letter dated in December 2011 which notified him that the matter had been remanded and that private medical records from a Dr. Rathnam had been requested.  An SSOC was also issued in April 2012.  However, neither the November 2010 letter nor the December 2011 SSOC contained the provisions of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Court has held "that a remand by this court of the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall, 11 Vet. App. at 271.  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that the Veteran should be notified of the rating criteria pertinent to intervertebral disc syndrome.  

Again, the Board observes that if the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); see also Roberson, 251 F.3d at 1384.  As stated in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating as part of an initial adjudication of a claim or as part of a claim for increased compensation.  In this case, the Veteran has asserted that his service connected lumbar spine disability precludes him from obtaining substantial employability.  The evidence shows that the Veteran is currently unemployed and receiving disability benefits from the Social Security Administration.  The matter has been raised and the claim for TDIU must be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified of the criteria for ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5242, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

2. Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

3. After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  The criteria for ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5242, to include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, must be addressed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


